Case: 20-10720     Document: 00515947940         Page: 1     Date Filed: 07/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-10720                          July 22, 2021
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Miriam Crystal Herrera,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:18-CR-6-9


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Miriam Crystal Herrera, federal prisoner # 56791-177, appeals the
   district court’s denial of her motion for release to home confinement or for a
   reduction of sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended
   by the First Step Act. Herrera’s motion was largely based on the presence of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10720      Document: 00515947940           Page: 2     Date Filed: 07/22/2021




                                     No. 20-10720


   the COVID-19 virus in her prison unit and her assertion that she has medical
   conditions that increase the risk the virus poses to her health. The district
   court determined that it had no authority to release Herrera to home
   confinement, and it denied the request for a compassionate-release sentence
   reduction on the merits.
          We review the denial of a motion for compassionate release for an
   abuse of discretion. United States v. Thompson, 984 F.3d 431, 433 (5th Cir.
   2021), cert. denied, 2021 WL 2044647 (U.S. May 24, 2021) (No. 20-7832).
   “[A] court abuses its discretion if it bases its decision on an error of law or a
   clearly erroneous assessment of the evidence.” United States v. Chambliss,
   948 F.3d 691, 693 (5th Cir. 2020) (internal quotation marks and citation
   omitted).
          Herrera’s brief focuses mainly on arguments challenging the district
   court’s calculation of her guidelines sentencing range and her 480-month
   sentence. She fails to brief any challenge to the district court’s determination
   that she failed to show extraordinary and compelling circumstances, as
   required for § 3582(c)(1)(A)(i) relief. While the filings of pro se litigants like
   Herrera are afforded liberal construction, even pro se litigants must brief
   arguments to preserve them. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th
   Cir. 1993). Herrera has failed to show an abuse of discretion by the district
   court, and the order denying her motion for release is AFFIRMED. Her
   motion for the appointment of counsel is DENIED because the interest of
   justice does not require the appointment of counsel here. See Schwander v.
   Blackburn, 750 F.2d 494, 502-03 (5th Cir. 1985); Fifth Circuit Plan
   Under the Criminal Justice Act § 3(B).




                                           2